DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-21 are pending and have been examined.
This action is in reply to the papers filed on 09/02/2022.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Amendment
The present Office Action is based upon the original patent application filed on 06/27/2019 as modified by the amendment filed on 09/02/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-21 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for the measurement of relative trustworthiness for technology enhanced with AI learning algorithms.
Claim 1 recites [a] computer implemented method for used in determining a machine trust index of artificial intelligence processes, the method comprising: determining a plurality of evaluation criteria from a pool of evaluation criteria for use in generating a machine trust index (MTI) score for an artificial intelligence (AI) process, each of the evaluation criteria associated with an evaluation process to be used in evaluating the respective evaluation criteria; evaluating each of the plurality of determined evaluation criteria according to the evaluation process associated with the respective evaluation criteria; executing an MTI determination process to generate the MTI score based on the evaluated evaluation criteria; storing in an MTI database the MTI score in association with a time the MTI score was generated; receiving feedback associated with trustworthiness of one or more AI process each associated with a respective MTI score and storing in the MTI database automatically applying a supervised or reinforcement learning algorithm to a plurality of generated MTI scores stored in the MTI database to determine which evaluation criteria in the pool of evaluation criteria are predictive of a particular feedback received about the plurality of AI processes; and automatically adjusting the MTI determination process based on which evaluation criteria are predictive of the particular user feedback.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-10 recite a method and, therefore, are directed to the statutory class of a process. Claims 11-20 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claim 21 recites a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. computer implemented method for used in determining a machine trust index of artificial intelligence processes, the method comprising:

No additional elements are positively claimed.
determining a plurality of evaluation criteria from a pool of evaluation criteria for use in generating a machine trust index (MTI) score for an artificial intelligence (AI) process, each of the evaluation criteria associated with an evaluation process to be used in evaluating the respective evaluation criteria;
This limitation includes the step(s) of: determining a plurality of evaluation criteria from a pool of evaluation criteria for use in generating a machine trust index (MTI) score for an artificial intelligence (AI) process, each of the evaluation criteria associated with an evaluation process to be used in evaluating the respective evaluation criteria. 
No additional elements are positively claimed.
This limitation is directed to analyzing and evaluating known information in order to facilitate the measurement of relative trustworthiness for technology enhanced with AI learning algorithms which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
evaluating each of the plurality of determined evaluation criteria according to the evaluation process associated with the respective evaluation criteria;
This limitation includes the step(s) of: evaluating each of the plurality of determined evaluation criteria according to the evaluation process associated with the respective evaluation criteria. 
No additional elements are positively claimed.
This limitation is directed to analyzing and evaluating known information in order to facilitate the measurement of relative trustworthiness for technology enhanced with AI learning algorithms which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
executing an MTI determination process to generate the MTI score based on the evaluated evaluation criteria;
This limitation includes the step(s) of: executing an MTI determination process to generate the MTI score based on the evaluated evaluation criteria. 
No additional elements are positively claimed.
This limitation is directed to processing known information to generate a score in order to facilitate the measurement of relative trustworthiness for technology enhanced with AI learning algorithms which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.
storing in an MTI database the MTI score in association with a time the MTI score was generated;
This limitation includes the step(s) of: storing in an MTI database the MTI score in association with a time the MTI score was generated. 
But for the database, this limitation is directed to storing known information in order to facilitate the measurement of relative trustworthiness for technology enhanced with AI learning algorithms which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
storing in an MTI database the MTI score
receiving feedback associated with trustworthiness of one or more AI process each associated with a respective MTI score and storing in the MTI database automatically applying a supervised or reinforcement learning algorithm to a plurality of generated MTI scores stored in the MTI database to determine which evaluation criteria in the pool of evaluation criteria are predictive of a particular feedback received about the plurality of AI processes; and
This limitation includes the step(s) of: receiving feedback associated with trustworthiness of one or more AI process each associated with a respective MTI score and storing in the MTI database automatically applying a supervised or reinforcement learning algorithm to a plurality of generated MTI scores stored in the MTI database to determine which evaluation criteria in the pool of evaluation criteria are predictive of a particular feedback received about the plurality of AI processes. 
But for the database, this limitation is directed to analyzing and evaluating known information in order to facilitate the measurement of relative trustworthiness for technology enhanced with AI learning algorithms which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
storing in the MTI database…
automatically adjusting the MTI determination process based on which evaluation criteria are predictive of the particular user feedback.
This limitation includes the step(s) of: automatically adjusting the MTI determination process based on which evaluation criteria are predictive of the particular user feedback. 
No additional elements are positively claimed.
This limitation is directed to analyzing and evaluating known information in order to facilitate the measurement of relative trustworthiness for technology enhanced with AI learning algorithms which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing and storing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to store and analyze data. 
Independent system claim 11 and CRM claim 21 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-10 and 12-20 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims determining evaluation criteria, evaluating the criteria, generating a score based upon the criteria, and removing criteria determined not to contribute to the score. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing the measurement of relative trustworthiness for technology enhanced with AI learning algorithms. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

No Prior-art Rejection
Claims 1-21 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.
Examiner’s Response to Arguments
Examiner’s Response: Claim Rejections – 35 USC §101
Regarding Claims 1-21, on page(s) 8 and 9 of Applicant’s Remarks (dated 09/02/2022), Applicants traverse the 35 USC §101 rejections arguing the following: that the amended claims provide a practical application to any alleged abstract idea (Remarks at pg. 8) and that the combination of elements define a new process that must be implemented on a computer and cannot be implemented manually (Remarks at pgs. 8 and 9).
With respect the Office maintains the 35 USC §101 rejections as noted above and further detailed as follows. Regarding method claim 1, the only additional elements which are positively claimed is that of a generic database used to store data. The common and ordinary use for a database is used to store data and the claimed invention does use the database for any other purpose than to store data. Further, the database does not provide any improvement to technological problem. Instead, the database is just a tool to store data. Therefore, the claims are directed to an abstract idea which is not integrated into a practical application. 
Furthermore, the claims do not include additional elements that alone or in combination amount to significantly more than the abstract idea. Mere instructions to apply an abstract idea using a generic database cannot provide an inventive concept.
As a result, the Office maintains the 35 USC §101 rejection that the claims are not patent eligible.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller 2019/0362645 [0007 – set of answer parameters interpreted as pool of evaluation criteria][0144 – confidence score interpreted as MTI score][0057 - artificial intelligence (AI) engine][Abstract - data processing system for artificial intelligence].
Morimoto et al. 2005/0198248 [0018 - evaluation process for evaluating the system layouts generated in the system layout generation process on the basis of evaluation].
Yacoub et al. 2005/0177371 [0023 - Confidence-based evaluation criteria use a confidence score].
Knutson 2002/0087416 [0026 - AI].

THIS ACTION IS MADE FINAL
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682